office_of_chief_counsel number info release date department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date cc tege eoeg et2 ------------------ genin-116280-05 uil --------------------------- --------------------------------- ----------------------------------------- dear ---------------- reference correspondence from the department of labor this is in response to your request for assistance from the employee_benefits security administration of the department of labor which was forwarded to the internal_revenue_service for response your request concerns the withholding rules applicable to federal_insurance_contributions_act fica_taxes imposed on nonqualified annuities for purposes of the fica tax sec_3101 and sec_3111 of the internal_revenue_code code impose a tax on the wages paid_by employers to employees with respect to employment the fica tax is comprised to two separate taxes code sec_3101 and sec_3111 impose old-age survivor’s and disability insurance oasdi taxes and sec_3101 and sec_3111 impose hospital insurance hi taxes on employees and employers respectively qualified retirement benefits are not subject_to fica taxation however nonqualified retirement benefits are subject_to fica taxation correspondence forwarded from the department of labor suggests you are receiving nonqualified retirement benefits in the form of an annuity from a nonqualified_deferred_compensation_plan code sec_3121 and employment_tax regulation regulation sec_31_3121_v_2_-1 provide rules that govern the fica tax treatment of certain nonqualified_deferred_compensation_plans as a general_rule nonqualified_deferred_compensation must be taken into account as fica wages as of the later of i the date on which the employee performs the services that create the right to a deferral or ii the date on which the amount deferred is no longer subject_to a substantial_risk_of_forfeiture because you are receiving monthly benefits in the form of an annuity a defined monthly benefit the plan providing such benefits is a nonaccount balance plan there is a special rule for nonaccount balance plans which permits an employer to delay taking a deferral under the plan into account for fica tax purposes until the amount deferred is considered reasonably ascertainable which is the first date on which the amount form and commencement_date of the benefit are known so that its present_value can be computed when the present_value of a benefit becomes reasonably ascertainable the present_value amount is subject_to fica tax under some non-account balance plans retirements benefits become reasonably ascertainable at the time of retirement correspondence included in the department of labor referral from your former employer indicates that your employer failed to correctly apply the fica tax withholding rules to your nonqualified pension benefits when you retired however the correspondence also suggests that the employer has since taken actions to comply with the statute and regulations and that your benefit payments are being temporarily reduced to satisfy the withholding requirements for nonqualified_deferred_compensation if you have any further questions concerning this matter please contact --------------------- ------------------------------------------------------------------------------------------------------------------- of my staff ------can be reached to sincerely john b richards senior technician reviewer employment_tax branch tax exempt government entities macro form rev department of the treasury - internal_revenue_service
